Title: From George Washington to the United States Senate and House of Representatives, 26 October 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives
United States [Philadelphia] October 26th 1791.

I lay before you copies of the following Acts, which have been transmitted to me during the recess of Congress viz.
An Act passed by the Legislature of New Hampshire, for ceding to the United States, the Fort and Light House belonging to said State.
An Act of the Legislature of Pennsylvania, ratifying on behalf of said State, the first article of Amendment to the Constitution of the United States, as proposed by Congress; and
An Act of the Legislature of North Carolina, granting the use of the Jails within that State to the United States.

Go: Washington

